USCA4 Appeal: 21-7020      Doc: 11         Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7020


        ABDU-SALIM GOULD,

                             Petitioner - Appellant,

                      v.

        TODD E. ISHEE,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:20-hc-02074-D)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Abdu-Salim Gould, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7020      Doc: 11          Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

               Abdu-Salim Gould seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge issues

        a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Gould has not made

        the requisite showing.     Accordingly, we deny Gould’s motions for a certificate of

        appealability and for leave to file an amicus curiae brief, and dismiss the appeal. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        DISMISSED




                                                      2